DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Applicant’s amendment and remarks filed on 2/5/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 3-5, 7-9, and 12-14 have been amended. 
The objections to the specification have been withdrawn. 
The rejection of claims 1-21 under 35 U.S.C. 112(a) have been withdrawn. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 9, 11, 12, 15, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes et al. (US 2019/0154816). 
As to claim 1, Hughes discloses a scanning rangefinding system (paragraphs [0006]-[0009]) comprising: 
a first laser light source to emit nonvisible laser light pulses (paragraphs [0106]-[0107]); 
a scanning mirror to reflect and scan the nonvisible laser light pulses in a field of view (see, e.g., paragraph [0194], last sentence); 
a photodetector to detect reflections of nonvisible laser light pulses from a plurality of reflection points within the field of view (paragraph [0138], first sentence); 
a time-of-flight (TOF) detection circuit responsive to the photodetector to measure distances from the scanning rangefinding system to the plurality of reflection points (paragraph [0133[, first sentence; paragraph [0139], last sentence; paragraph [0141]); 
a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in at least one of two 
a control circuit to drive the mirror actuating circuit to modify the angular extents of deflection of the scanning mirror in the at least one of the two dimensions to dynamically change the field of view of the nonvisible laser light pulses frame to frame such that at least some frames have different fields of view (paragraph [0008], e.g., final sentence; paragraphs [0203], [0207]). 
As to claim 2, Hughes further discloses that the control circuit is responsive to the TOF detection circuit (paragraph [0139], final sentence; paragraph [0141]). 
As to claim 3, Hughes teaches the controller modifying the drive signal that oscillates the planar mirror, and can also change the field of regard of the system  (paragraph [0203]), and therefore suggests that the control circuit drives the mirror actuating circuit to modify the angular extents of deflection of the scanning mirror in at least one of the two dimensions to dynamically change the field of view of the nonvisible laser light pulses frame to frame such that at least some frames have different fields of view by modifying the angular extents in a frame to frame repeating pattern. 
As to claim 4, Hughes teaches the controller modifying the drive signal that oscillates the planar mirror, and can also change the field of regard of the system  (paragraph [0203]), and therefore suggests that the control circuit drives the mirror actuating circuit to modify an offset to the angular extents of deflection of the scanning mirror in the at least one of two dimensions by modifying an offset to the angular extents of deflection. 
As to claim 5, Hughes teaches the controller modifying the drive signal that oscillates the planar mirror, and can also change the field of regard of the system  (paragraph [0203]), and therefore suggests that the control circuit drives the mirror actuating circuit to modify the angular extents of deflection to have a first offset in a first frame, and a second offset in a second frame. 
As to claim 7, Hughes teaches the controller modifying the drive signal that oscillates the planar mirror, and can also change the field of regard of the system  (paragraph [0203]), and therefore suggests that the control circuit drives the mirror actuating circuit to modify a frame period to change from frame to frame. 
As to claim 9, Hughes teaches the controller modifying the drive signal that oscillates the planar mirror, and can also change the field of regard of the system  (paragraph [0203]), and therefore suggests that the control circuit drives the mirror actuating circuit to cause the scanning mirror to deflect through first angular extents in a first frame and to deflect through second angular extents in a second frame. 
As to claim 10. (Original) The scanning rangefinding system of claim 9 wherein the first and second angular extents alternate from frame to frame. 
As to claim 11, Hughes further discloses that the first laser light source comprises an infrared laser light source (paragraph [0106]). 
As to claim 12, Hughes discloses a scanning rangefinding system (paragraphs [0006]-[0009]) comprising: 
a pulsed light source to create laser light pulses (paragraphs [0106]-[0107]); 
at least one scanning mirror to reflect the laser light pulses into a field of view as the at least one scanning mirror is deflected with variable angular extents and variable offset (paragraph [0008], e.g., final sentence; see, e.g., paragraph [0194], last sentence; paragraphs [0203], [0207]); and 
a control circuit to selectively modify the variable angular extents and variable offset of the at least one scanning mirror to dynamically change the field of view of the laser light pulses frame to frame such that at least some frames have different fields of view (paragraph [0008], e.g., final sentence; paragraphs [0203], [0207]). 
As to claim 15, Hughes further discloses that the at least one scanning mirror comprises a first scanning mirror to deflect in a first dimension and a second scanning mirror to deflect in a second dimension (FIGS. 1-5; paragraph [0066]). 
As to claim 16, Hughes discloses a method (paragraph [0009]) comprising: 
creating nonvisible laser light pulses (paragraphs [0106]-[0107]); 
reflecting the nonvisible laser light pulses off a scanning mirror into a field of view as the scanning mirror deflects through angular extents in two dimensions (see, e.g., paragraph [0194], last sentence; by Snell’s law, the incident ray and the reflected ray lie in a plane that includes a normal to the reflecting surface, thus the scanning mirror “deflects through angular extents in two dimensions”); 
receiving reflections of the nonvisible laser light (FIG. 26A; paragraph [0138]); 
measuring a time-of-flight (TOF) of the reflections of nonvisible laser light to determine distances to reflection points in the field of view (paragraphs [0133[, [0139], [0141]); and 
modifying one or more of the angular extents frame to frame to create a repeating pattern of different fields of view (paragraph [0008], e.g., final sentence; paragraphs [0203], [0207]). 
As to claim 21, Hughes further discloses that creating nonvisible laser light pulses comprises creating infrared laser light pulses (paragraphs [0106], [0107]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Smits (US 2017/0176575). 
As to claim 8, Hughes teaches the scanning rangefinding system of claim 1 as discussed above.  However, Hughes does not teach that the control circuit controls the first laser light sources to modify a power level of the nonvisible light pulses.  Smits teaches the system controlling emission power level (paragraphs [0301], [0309]), and therefore suggests that the control circuit controls the first laser light sources to modify a power level of the nonvisible light pulses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the scanning rangefinding system of claim 1 as taught by Hughes, in combination with the control circuit controlling the first laser light sources to modify a power level of the nonvisible light pulses as suggested by Smits, since such combination enables better conformity to laser eye safety standards. 
As to claim 10, Hughes teaches the scanning rangefinding system of claim 9 as discussed above.  However, Hughes does not teach that the first and second angular extents alternate from frame to frame.  Smits teaches dynamically changing system parameters and performance to accommodate different targeting scenarios and needs (paragraphs [0309]-[0312]), and therefore suggests that the first and second angular extents alternate from frame to frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the scanning rangefinding system of claim 9 as taught by Hughes, in combination with the first and second angular extents alternating from frame to frame as suggested by Smits, since such combination enables providing diversity in perspective that may afford stereoscopic processing of received data. 
As to claim 18, Hughes teaches the method of claim 16 as discussed above.  However, Hughes does not teach modifying a frame period frame to frame.  Smits teaches dynamically changing system parameters and performance to accommodate different targeting scenarios and needs (paragraphs [0309]-[0312]), and therefore suggests modifying a frame period frame to frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 16 as taught by Hughes, in combination with modifying a frame period frame to frame as suggested by Smits, since such combination differences in illumination levels of a target due to different target distances. 
As to claim 19, Hughes teaches the method of claim 16 as discussed above.  However, Hughes does not teach modifying a power level of the nonvisible laser light pulses frame to frame.  Smits teaches that the control circuit modifies a power level of the nonvisible light pulses, particularly in response to target tracking (paragraph [0301], first sentence; page 33, second column, lines 7-16), and therefore suggests modifying a power level of the nonvisible laser light pulses frame to frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 16 as taught by Hughes, in combination with modifying a power level of the nonvisible laser light pulses frame to frame as suggested by Smits, since such combination enables providing suitable power where needed, while also attending to eye safety standards otherwise. 
As to claim 20, Hughes teaches the method of claim 16 as discussed above.  However, Hughes does not teach that modifying one or more angular extents is performed in response to distances to reflection points in the field of view.  Smits teaches dynamically changing system parameters and performance to accommodate different targeting scenarios and needs (paragraphs [0309]-[0312]), and therefore suggests that modifying one or more angular extents is performed in response to distances to reflection points in the field of view.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 16 as taught by Hughes, in combination with modifying one or more angular extents is performed in response to distances to reflection points in the field of view as suggested by Smits, since such combination enables providing diversity in perspective that may afford stereoscopic processing of received data. 
Claims 6, 13, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Klosowiak et al. (US 7,857,460). 
As to claim 6, Hughes teaches the scanning rangefinding system of claim 5 as discussed above.  However, Hughes does not teach that the first and second offsets alternate from frame to frame.  Klosowiak teaches adjustment of mirror alignments to compensate for device movement (col. 9, lines 20-32), and therefore suggests that the first and second offsets alternate from frame to frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the scanning rangefinding system of claim 5 as taught by Hughes, in combination with the first and second offsets alternating from frame to frame as suggested by Klosowiak, since such combination enables compensation for device vibration on a frame-to-frame basis. 
As to claim 13, Hughes teaches the scanning rangefinding system of claim 12 as discussed above.  However, Hughes does not teach that the control circuit selectively modifies the variable angular extents and variable offset of the at least one scanning mirror to create a repeating pattern of different fields of view.  Klosowiak teaches adjustment of mirror alignments to compensate for device movement (col. 9, lines 20-32), and therefore suggests that the control circuit selectively modifies the variable angular extents and variable offset of the at least one scanning mirror to create a repeating pattern of different fields of view.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the scanning rangefinding system of claim 12 as taught by Hughes, in combination with the control circuit selectively modifying the variable angular extents and variable offset of the at least one scanning mirror to create a repeating pattern of different fields of view as suggested by Klosowiak, since such combination enables providing diversity in perspective that may afford stereoscopic processing of received data. 
As to claim 14, Hughes teaches the scanning rangefinding system of claim 12 as discussed above.  However, Hughes does not teach that the control circuit selectively modifies the variable angular extents and variable offset of the at least one scanning mirror to create an alternating pattern of different fields of view.  Klosowiak teaches adjustment of mirror alignments to compensate for device movement (col. 9, lines 20-32), and therefore suggests that the control circuit selectively modifies the variable angular extents and variable offset of the at least one scanning mirror to create an alternating pattern of different fields of view.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the scanning rangefinding system of claim 12 as taught by Hughes, in combination with the control circuit selectively modifying the variable angular extents and variable offset of the at least one scanning mirror to create an alternating pattern of different fields of view as suggested by Klosowiak, since such combination enables providing diversity in perspective that may afford stereoscopic processing of received data. 
As to claim 17, Hughes teaches the method of claim 16 as discussed above.  However, Hughes does not teach modifying an offset of one or more of the angular extents from frame to frame.  Klosowiak teaches adjustment of mirror alignments to compensate for device movement (col. 9, lines 20-32), and therefore suggests modifying an offset of one or more of the angular extents from frame to frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the method of claim 16 as taught by Hughes, in combination with modifying an offset of one or more of the angular extents from frame to frame as suggested by Klosowiak, since such combination enables compensation for device vibration on a frame-to-frame basis. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 12, and 16, at least, provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 3, 9, and 18 of copending Application No. 16/397.258 (reference application, published as US 2020/0344459). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 3, 9, and 18, at least, include all the limitations of one or more of the claims of the instant application (although some are numbered differently in the instant application, those with corresponding subject matter are obvious).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645